DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A claims 1-11 in the reply filed on 2022-04-21 is acknowledged.
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022-03-11.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US D885407).

Regarding claim 1 Zhou discloses:
A multi-port data accessing device, comprising: 
an inner body (e.g. lower portion of device shown FIG.1)) including a first connector (e.g. in upper cap FIG.1/FIG.8), a second connector (e.g. in lower cap FIG.2), a grip (e.g. raised center portion FIG.1) protruding from the inner body (shown e.g. FIG.1), and one or a plurality of locking/releasing mechanisms (e.g. troughs leading from center to caps FIG.1); 
a first moving-cap (e.g. upper cap FIG.1/FIG.8) including a first connector opening (indicated e.g. FIG.8); and 
a second moving-cap (e.g. lower cap FIG.1) including a second connector opening (indicated e.g. FIG.8); 
wherein the first moving-cap slides inwards or outwards along the inner body in response to a first pump-action with help of the grip to release and move the first moving-cap between an extended position and a retracted position to retract or extend (e.g. indicated FIG.1/FIG.8), respectively, the first connector through the first connector opening and change a state of the first connector between inactive/dormant and active/operation (e.g. indicated FIG.1/FIG.8); 
wherein the second moving-cap slides inwards or outwards along the inner body in response to a second pump-action with help of the grip to release and move the second moving-cap between an extended position and retracted position to retract or extend (e.g. indicated FIG.1/FIG.8), respectively, the second connector through the second connector opening and change a state of the second connector between inactive/dormant and active/operation (e.g. indicated FIG.1/FIG.8); 
wherein the grip assists traction and movement of the first and second moving-caps (e.g. understood as inherent to the operation shown between FIG.1 and FIG.8 and the raised profile shown FIG.1); 
wherein a locking/releasing mechanism (e.g. end walls of upper middle slot FIG.1) securely locks the first moving-cap within the multi-port data accessing device in either an active/operation (e.g. shown FIG.8) or an inactive/dormant state of the first connector (e.g. shown FIG.1); 
wherein another locking/releasing mechanism (e.g. end walls of lower middle slot FIG.1) securely locks the second moving-cap within the multi-port data accessing device in either an active/operation (e.g. shown FIG.8) or an inactive/dormant state of the second connector (e.g. shown FIG.1).

Regarding claim 20 Zhou discloses:
wherein the first moving-cap and the second moving-cap together encircles the grip in retracted positions (e.g. shown FIG.8).  

Regarding claim 21 Zhou discloses:
wherein the grip acts as a stop for the first moving-cap and the second moving-cap sliding inwardly along the inner body (e.g. shown FIG.8).

Claim(s) 1-11, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated byVilla-Real (US 2013/0027868).

Regarding claim 1 Villa-Real discloses:
A multi-port data accessing device, comprising: 
an inner body (e.g. 150 Fig. 26) including a first connector (e.g. 152a Fig.26), a second connector (e.g. 152b Fig.26), a grip (e.g. portion raised between 160a and 160b Fig.26) protruding from the inner body (shown e.g. Fig.26), and one or a plurality of locking/releasing mechanisms (e.g. 158a/158b Fig.26); 
a first moving-cap (e.g. 156a Fig.26) including a first connector opening (indicated e.g. Fig.27); and 
a second moving-cap (e.g. 156b Fig.26) including a second connector opening (indicated e.g. Fig.27); 
wherein the first moving-cap slides inwards or outwards along the inner body in response to a first pump-action with help of the grip to release and move the first moving-cap between an extended position and a retracted position to retract or extend (shown e.g. Fig.26/Fig.27), respectively, the first connector through the first connector opening and change a state of the first connector between inactive/dormant and active/operation (shown e.g. Fig.26/Fig.27); 
wherein the second moving-cap slides inwards or outwards along the inner body in response to a second pump-action with help of the grip to release and move the second moving-cap between an extended position and retracted position to retract or extend (shown e.g. Fig.26/Fig.27), respectively, the second connector through the second connector opening and change a state of the second connector between inactive/dormant and active/operation (shown e.g. Fig.26/Fig.27); 
wherein the grip assists traction and movement of the first and second moving-caps (understood as inherent to the portions of 150 between 160a/160b, with central grip section being holdable by a pinch grip as 152 slid in (Fig.27) and out (Fig.26)); 
wherein a locking/releasing mechanism securely locks the first moving-cap within the multi-port data accessing device in either an active/operation or an inactive/dormant state of the first connector (as shown e.g. Fig.29-Fig.32); 
wherein another locking/releasing mechanism securely locks the second moving-cap within the multi-port data accessing device in either an active/operation or an inactive/dormant state of the second connector (as shown e.g. Fig.29-Fig.32).

Regarding claim 2 Villa-Real discloses:
a position of the grip in an expression of an action includes a substantially middle location of the inner body or on a non-operational moving-cap (as shown e.g. Fig.26).

Regarding claim 3 Villa-Real discloses:
the grip in a physical form includes at least one of: a ridge, groove, button, or valley on the inner body or on the first or second moving-caps (as shown e.g. FIG.26).

Regarding claim 4 Villa-Real discloses:
the first and second moving-cap move independently of each other (as indicated e.g. FIG.26).

Regarding claim 5 Villa-Real discloses:
the first and second moving-caps slide along the inner body via an applied pump-action force on the first and second moving-caps assisted by the grip (e.g. as indicated e.g. Fig.27/Fig.27, described paragraph [0161]).

Regarding claim 6 Villa-Real discloses:
the locking/releasing mechanism includes a plurality of sinking holes (e.g. e.g. ends of 160a/160b FIG.26, inner portions of 158a/158b Fig.28 described paragraph [0166]) and a sliding rail (e.g. raised edges of 160 Fig.26 described paragraph [0166]).

Regarding claim 7 Villa-Real discloses:
one of the first and second moving-caps is released from a locking position in one of the plurality of sinking holes by the corresponding pump-action and slides via the sliding rail toward an alternate locking position in another of the plurality of sinking hole into a next state between an active and inactive state of the corresponding connector (as described e.g. paragraph [0164]).

Regarding claim 8 Villa-Real discloses:
one of the first and second connectors is positioned in an active state by a pump-action inwards force on the corresponding moving-cap towards the grip to release the corresponding moving-cap from a locking position in one of the plurality of sinking holes and slides via the sliding rail toward an alternate locking position in another of the plurality of sinking holes into a next operation state, which extends the corresponding connector through the corresponding connector opening (shown e.g. Figs.29-32 described paragraph [0166]).

Regarding claim 9 Villa-Real discloses:
one of the first and second connectors is positioned in an inactive/dormant state by a pump-action outwards force on the corresponding moving-cap away from the grip to release the corresponding moving-cap from a locking position in one of the plurality of sinking holes and slides via the sliding rail toward an alternate locking position in another of the plurality of sinking holes into a next inactive/dormant state, which retracts the corresponding connector through the corresponding connector opening (shown e.g. Figs.29-32 described paragraph [0166]).

Regarding claim 10 Villa-Real discloses:
a set of sliding rib, locking rib, sliding rail, sinking hole, guiding ramp, and guiding track incorporates on the corresponding moving-cap and the inner body to mate and form locking, releasing and sliding mode during the changing of the active or inactive state of the corresponding connector (shown e.g. Figs.29-32 described paragraph [0166]).

Regarding claim 11 Villa-Real discloses:
an optimal placement for the first and second moving-caps and a minimal distance between the first and second moving-caps correspond to the grip (uncovered sections set between 156a/156b as shown e.g. Figs.29-32, change in positions of 158a/158b Figs.29-32).

Regarding claim 20 Villa-Real discloses:
wherein the first moving-cap and the second moving-cap together encircles the grip in retracted positions (e.g. shown FIG.27).  

Regarding claim 21 Villa-Real discloses:
wherein the grip acts as a stop for the first moving-cap and the second moving-cap sliding inwardly along the inner body (e.g. shown/indicated FIG.27).

Response to Arguments
Applicant's arguments filed 2022-08-08 have been fully considered but they are not persuasive. The action above points out where the art of record discloses the limitations added in amendment.
Applicant’s arguments with respect to the amended/new claims have been considered but are moot because the new grounds of rejection above do not rely on the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841            

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841